PER CURIAM.
Alvin Repress Waller appeals an order denying his motion for postconviction relief. We have taken judicial notice of this court’s file in defendant-appellant Waller’s earlier appeal, Waller v. State, 752 So.2d 721 (Fla. 3d DCA 2000). The issues in the present appeal are the same issues which were rejected by this court in defendant’s earlier appeal. That earlier ruling is dis-positive of the present appeal.
We would point out to the defendant that his reliance on Mathews v. State, 574 So.2d 1174 (Fla. 5th DCA 1991), is misplaced. That case discusses the predicate offenses that are needed for an adjudication as a habitual violent felony offender. In this case, defendant was adjudicated a habitual felony offender, not a habitual violent felony offender. Thus, the Mathews decision has no application to his case. The State demonstrated in the prior appeal that the defendant qualifies as a habitual felony offender.
Affirmed.